Case 1:18-cr-00711-RMB Document 33 Filed 12/24/19 Page1of1

KAPLAN HECKER & FINI LLP 350 Fifth Avenue
Suite 70

New York, NY [O18

Direct Dial: (929) 295-2544 (212) 7635-0885
Direct Email: aconlon@kaplanhecker.com www.kaplanhecker.com

December 24, 2019

MEMO ENDORSED

Honorable Richard M. Berman
United States District Court

 

 

Southern District of New York USDC SDNY

Daniel Patrick Moynihan Courthouse DOCUMENT

500 Pearl Street, Courtroom 17B

New York, NY 10007 ELECTRONICALLY FILED

 

 

DOC #:
Re: USA. v. Klein, 1:18-cr-00711-RMB DATE man LIT

 

 

 

 

Dear Hon. Judge Berman:

I write to request permission for Mr. Klein to travel with his family this weekend to
Boston, Massachusetts,

Mr. Klein has been on pretrial release since his initial appearance before the magistrate
court on October 11, 2018. It is a condition of Mr. Klein’s pretrial release that he not travel
outside the Southern District of New York, the Eastern District of New York, and the District of
New Jersey without permission of the Court.

Mr. Klein respectfully seeks permission to travel with his family to Boston,
Massachusetts from December 28, 2019 to December 30, 2019, The government does not object
to a modification of Mr. Klein’s release conditions to accommodate the proposed travel. We
contacted Pretrial Services and are awaiting final approval, but we do not expect Pretrial
Services to object given the history of this case.

Respectfully submitted,

1 an

 

 

Alexandra Conlon | | Apolica tion 4 (an led }

ce: = (by email)

 

Nicolas Roos
Assistant United States Attorney

 

 

Shannon T. Hernandez
Mia Rahman

Pretrial Services SO ORDERED:

Date: I Codard A - Beemer

Richard M. Berman, U.S.D.J.

 

 

 

 

 
